AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
               UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                        TIFANY TORRES                                       )   Case Number: 2:17-cr-00048-KJD-VCF
                                                                            )   USM Number: 53943-048
Date of Original Judgment:             7/2/2019                             )   Michael Castillo
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              One of the Indictment.
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                          Offense Ended                 Count
18 U.S.C. § 1349                 Conspiracy to Commit Mail Fraud and Wire Fraud                             4/2012                        1




       The defendant is sentenced as provided in pages 2 through                6         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           7/2/2019
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                KENT J. DAWSON, UNITED STATES DISTRICT JUDGE
                                                                                Name and Title of Judge

                                                                                    November 25, 2019
                                                                                Date
  AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                       Sheet 4 — Probation                                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment—Page        2      of         6
  DEFENDANT: TIFANY TORRES
  CASE NUMBER: 2:17-cr-00048-KJD-VCF
                                                              PROBATION
  You are hereby sentenced to probation for a term of:
   3 Years.




                                                      MANDATORY CONDITIONS
  1.    You must not commit another federal, state or local crime.
  2.    You must not unlawfully possess a controlled substance.
* 3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
        probation and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
                G✔ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
 4.      G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.      G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.      G You must participate in an approved program for domestic violence. (check if applicable)
 7.      G You must make restitution in accordance with 18 U.S.C. § 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8.     You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.     If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10.    You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
        fines, or special assessments.

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 4A — Probation                                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page        3       of         6
DEFENDANT: TIFANY TORRES
CASE NUMBER: 2:17-cr-00048-KJD-VCF

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
      you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
      confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 4D — Probation                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                            Judgment—Page        4     of          6
DEFENDANT: TIFANY TORRES
CASE NUMBER: 2:17-cr-00048-KJD-VCF

                                         SPECIAL CONDITIONS OF SUPERVISION
   1. Access to Financial Information – You must provide the probation officer access to any requested financial information
   and authorize the release of any financial information. The probation office will share financial information with the U.S.
   Attorney’s Office.

   2. Debt Obligations – You must not incur new credit charges, or open additional lines of credit without the approval of the
   probation officer.

   3. Employment Restriction – You must not engage in an occupation, business, or profession, or volunteer activity that
   would require or enable you to work in a telemarketing business without the prior approval of the probation officer.

   4. No Contact – You must not communicate, or otherwise interact, with co-conspirators, either directly or through someone
   else, without first obtaining the permission of the probation office.

   5. Search and Seizure – You must submit your person, property, house, residence, vehicle, papers, computers (as defined
   in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search
   conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of release.
   You must warn any other occupants that the premises may be subject to searches pursuant to this condition.

   The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
   violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be
   conducted at a reasonable time and in a reasonable manner.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page        5      of          6
DEFENDANT: TIFANY TORRES
CASE NUMBER: 2:17-cr-00048-KJD-VCF
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment             5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS             $ 100.00               $ 3,368,857.08                   $ WAIVED                      $ N/A                    $ N/A


G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered                        Priority or Percentage
 Sealed Restitution List                       $3,368,857.08                       $3,368,857.08




TOTALS                               $               3,368,857.08             $               3,368,857.08


G     Restitution amount ordered pursuant to plea agreement $

✔
G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      G the interest requirement is waived for           G fine         G restitution.
      G the interest requirement for the         G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment — Page      6      of         6
DEFENDANT: TIFANY TORRES
CASE NUMBER: 2:17-cr-00048-KJD-VCF

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                   3,368,957.08          due immediately, balance due

           G not later than                                       , or
           ✔ in accordance with G C,
           G                                      G D,        G   E, or   ✔ F below; or
                                                                          G
B    G Payment to begin immediately (may be combined with                 G C,      G D, or G F below); or
C    G Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                         (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
            Any unpaid balance shall be paid at a monthly rate of not less than 10% of any income earned during incarceration
            and/or gross income while on supervision, subject to adjustment by the Court based upon ability to pay.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




✔ Joint and Several
G
     Case Number
     Defendant and Co-Defendant Names                                                Joint and Several                Corresponding Payee,
     (including defendant number)                          Total Amount                   Amount                          if appropriate.
     See attached list.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
       Final Order of Forfeiture attached.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
                                RE: Tifany Torres




Codefendants:    None.

Related Cases:   Clinton Taylor Becker - 0978 2:16-cr-110-JCM-001- On July 25, 2016,
                 pleaded guilty to Conspiracy to Commit Mail Fraud and Wire Fraud.
                 Sentencing scheduled for May 3, 2018.

                 Ashley Diane Zambuto - 0978 2:16-cr-200-JCM-001- On August 3,
                 2016, pleaded guilty to Conspiracy to Commit Mail Fraud and Wire
                 Fraud. Sentencing scheduled for May 7, 2018.

                 Jessica Yvette Figueroa - 0978 2:16-cr-201-APG-001- On August 31,
                 2016, pleaded guilty to Conspiracy to Commit Mail Fraud and Wire
                 Fraud. Sentencing scheduled for May 17, 2018.

                 Dario Rafael Tejada - 0978 2:16-cr-214-GMN-001- On August 4, 2016,
                 pleaded guilty to Conspiracy to Commit Mail Fraud and Wire Fraud.
                 Sentencing scheduled for May 29, 2018.

                 Harold Robert Pfrender Jr., - 0978 2:16-cr-335-JCM-001- On December
                 29, 2016, pleaded guilty to Conspiracy to Commit Mail Fraud and Wire
                 Fraud. Sentencing scheduled for May 7, 2018.

                 Paul Michael Marciniak - 0978 2:17-cr-014-JAD-001- On March 13,
                 2017, pleaded guilty to Conspiracy to Commit Mail Fraud and Wire
                 Fraud. Sentencing scheduled for May 7, 2018.

                 Robert Caputo - 0978 2:17-cr-078-KJD-001- On May 21, 2017, pleaded
                 guilty to Conspiracy to Commit Mail Fraud and Wire Fraud. Sentencing
                 scheduled for May 29, 2018.

                 Lisa Gennett - 0978 2:17-cr-084-KJD-001- On May 31, 2017, pleaded
                 guilty to Conspiracy to Commit Mail Fraud and Wire Fraud. Sentencing
                 scheduled for May 29, 2018.

                 Arantzazu Atorrasagasti - 0978 2:17-cr-089-APG-001- On June 1, 2017,
                 pleaded guilty to Conspiracy to Commit Mail Fraud and Wire Fraud.
                 Sentencing scheduled for May 29, 2018.

                 Joshua A. Lorca - 0978 2:17-cr-093-KJD-001- On May 31, 2017, pleaded
                 guilty to Conspiracy to Commit Mail Fraud and Wire Fraud. Sentencing
                 scheduled for May 29, 2018.




                                        2
               RE: Tifany Torres

Ramona I. Mennillo - 0978 2:17-098-APG-001- On June 8, 2017,
pleaded guilty to Conspiracy to Commit Mail Fraud and Wire Fraud.
Sentencing scheduled for May 29, 2018.

David A. Lafrain - 0978 2:17-cr-109-JCM-001- On August 23, 2017,
pleaded guilty to Conspiracy to Commit Mail Fraud and Wire Fraud.
Sentencing scheduled for May 21, 2018.

Daniel Martin Boyar - 0978 2:17-cr-021-JCM-001- On December 1,
2017, pleaded guilty to Count One: Conspiracy to Commit Mail Fraud and
Wire Fraud; Counts Two and Three: Mail Fraud; and Counts Four and
Five: Wire Fraud. Sentencing scheduled for May 22, 2018.

Adam Manuel Younassoghlou - 0978 2:17-cr-021-JCM-002- On August
17, 2017, pleaded guilty to Count One: Conspiracy to Commit Mail Fraud
and Wire Fraud; Counts Two and Three: Mail Fraud; and Counts Four and
Five: Wire Fraud. Sentencing scheduled for May 21, 2018.

Lew Leilani - 0978 2:17-cr-021-JCM-003- Pending Trial.

Barbara Stephanie Lizardo - 0978 2:17-cr-021-JCM-004- Pending Trial.

Maribel Pagan - 0978 2:17-cr-021-JCM-005- On July 5, 2017, pleaded
guilty to Count One: Conspiracy to Commit Mail Fraud and Wire Fraud;
Counts Two and Three: Mail Fraud; and Counts Four and Five: Wire
Fraud. Sentencing scheduled for May 21, 2018.

Tomasz Marciniak - 0978 2:17-cr-021-JCM-006- Change of Plea
scheduled for April 2, 2018.

Susan M. Siegel - 0978 2:17-cr-021-JCM-007- On April 13, 2017,
pleaded guilty to Conspiracy to Commit Mail Fraud and Wire Fraud.
Sentencing scheduled for May 14, 2018.

Britney Leighann Newman - 0978 2:17-cr-021-JCM-008- Change of
Pleas scheduled for March 20, 2018.




                        3
